Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA


   TERRY T.,                                               )
                                                           )
                                   Plaintiff,              )
                                                           )
   v.                                                      )      Case No. 19-CV-0684-CVE-CDL
                                                           )
   ANDREW M. SAUL,                                         )
   Commissioner of Social Security                         )
   Administration,                                         )
                                                           )
                                   Defendant.              )


                                        OPINION AND ORDER

           Now before the Court is the report and recommendation of a magistrate judge (Dkt. # 16)

   recommending that the Court reverse the decision of the Commissioner of the Social Security

   Administration (Commissioner) denying social security benefits to plaintiff and remand for further

   proceedings. Defendant has filed a timely objection (Dkt. # 17) to the report and recommendation.

   Plaintiff has not filed a response and the time to do so has passed.

                                                      I.

           The procedural history of this case is detailed in the magistrate judge’s report and

   recommendation (Dkt. # 16) and will not be recited herein. As relevant here, plaintiff applied for

   disability benefits, alleging he qualified to receive disability due to shoulder problems, carpal tunnel

   syndrome, cysts on his hands, and high blood pressure. Dkt. # 10, at 60-61. Plaintiff’s application

   was denied initially and upon reconsideration. Id. at 68, 96. Plaintiff requested a hearing before an

   ALJ and his request was granted. At the hearing, plaintiff was represented by counsel and

   questioned regarding his impairments. Id. at 36-58. A vocational expert (VE) was also present and
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 2 of 11




   testified as to whether work existed in the national economy for someone with plaintiff’s stated

   limitations. Id. at 54-58. At the hearing the VE testified that he believed plaintiff could perform

   117,500 jobs in the United States. The VE stated someone with plaintiff’s restrictions could perform

   the following jobs:

   1.     Furniture Rental Clerk, which the VE identified as Dictionary of Occupational Titles (DOT)

          code 295.357-018. The VE stated this occupation was “light duty,” with a specific

          vocational preparation (SVP) level of 2, and 77,000 jobs in the national economy;

   2.     Counter Clerk, which the VE identified as DOT code 249.366-010. The VE stated this

          occupation was “light duty,” with an SVP level of 2, and 31,000 jobs in the national

          economy; and

   3.     Tanning Salon Attendant, which the VE stated was DOT code 359.567-014. The VE stated

          this occupation was “light duty,” with an SVP level of 2, and 9,500 jobs in the national

          economy.

   Id.

          After the hearing, the ALJ issued a decision finding that, though plaintiff did have a number

   of severe impairments that required limitations, plaintiff was not disabled under the guidelines. The

   ALJ found that plaintiff had the residual functioning capacity (RFC) to

          lift or carry, and push or pull, twenty pounds occasionally and ten pounds frequently.
          The [plaintiff] can sit for six hours out of an eight-hour day, and stand or walk a
          combined total of six hours out of an eight-hour day. The [plaintiff] can occasionally
          reach in all directions (including overhead) with the bilaterally upper extremities.
          The [plaintiff] can frequently handle and finger with the bilateral upper extremities.

   Id. at 23. While the ALJ determined that, with such an RFC, plaintiff could not perform his past

   relevant work, he found that there were jobs available in the regional and national economies that


                                                    2
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 3 of 11




   plaintiff could perform with his RFC. Id. at 27-28. The ALJ relied on the testimony of the VE in

   determining that there were sufficient jobs in the national economy for an individual of plaintiff’s

   RFC, age, education, and work experience. Id. at 28.

           Plaintiff requested review of the decision and the Appeals Council (AC) granted the request.

   The AC adopted the ALJ’s statements regarding “the pertinent provisions of the [Act], Social

   Security Administration Regulations, Social Security Rulings and Acquiescence Rulings, the issues

   in the case, and the evidentiary facts, as applicable” and the ALJ’s “findings or conclusions regarding

   whether [plaintiff] is disabled.” Id. at 8. In its review, the AC either revised or made additional

   findings relating to the weight of certain opinion evidence. The AC also adjusted plaintiff’s RFC,

   finding that plaintiff could

           perform a reduced range of light work with postural and manipulative limitations.
           Specifically, he could occasionally crawl and climb ladders, ropes, or scaffolds;
           frequently stoop, kneel, crouch, and climb ramps or stairs; occasionally reach in all
           directions with the bilateral upper extremities; and frequently handle and finger with
           the bilateral upper extremities.

   Id. at 9. Ultimately, the AC agreed with the ALJ’s determination that plaintiff was not disabled as

   plaintiff was capable of being employed as a furniture clerk, a counter clerk, or as a tanning salon

   attendant. Id. at 10. The AC’s opinion became the final decision of the Commissioner.

           Plaintiff filed this case requesting judicial review of the denial of his claim for benefits, and

   the matter was referred to a magistrate judge for a report and recommendation. Plaintiff objected

   to the Commissioner’s decision on the ground that the ALJ did not perform a proper consistency

   analysis with respect to plaintiff’s testimony, and on the ground that there was an insufficient number

   of alternative jobs in the national economy. Dkt. # 12, at 4. Specifically, plaintiff stated the tanning

   salon attendant position was not in the DOT and was not properly discussed. Id. at 6. The


                                                      3
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 4 of 11




   Commissioner argued that the entire decision was supported by substantial evidence, and that any

   consideration of an additional 9,500 jobs was harmless error as the 108,000 jobs remaining is a

   significant number of jobs. Dkt. # 16, at 19-20.

          In her report and recommendation, the magistrate judge found that the Commissioner’s

   findings regarding plaintiff’s testimony and consistency were supported by substantial evidence. Id.

   at 15-19. However, the magistrate judge found that plaintiff’s second objection had merit. The

   magistrate judge noted that the basis for the consideration of the job of tanning salon attendant was

   unclear and, as a result, the consideration of the additional 9,500 jobs in the total jobs available to

   plaintiff was error. The magistrate judge could not find, as a matter of law, 108,000 jobs constituted

   a significant number, as that was a finding of fact reserved for the agency. Id. at 20-23.

   Accordingly, the magistrate judge recommended remanding the case for the limited purpose of

   determining whether the number of jobs available to people with plaintiff’s RFC (after the exclusion

   of the 9,500 tanning salon attendant jobs) constitutes a significant number. Id. at 24. The

   Commissioner now objects to that report and recommendation, stating that any error relating to the

   significance of jobs in the national economy is harmless and the case should not be remanded on that

   basis. Dkt. # 17.

                                        II. LEGAL STANDARD

          Without consent of the parties, the Court may refer any pretrial matter dispositive of a claim

   to a magistrate judge for a report and recommendation. The parties may object to the magistrate

   judge’s recommendation within fourteen days of service of the recommendation. Schrader v. Fred

   A. Ray, M.D., P.C., 296 F.3d 968, 975 (10th Cir. 2002); Vega v. Suthers, 195 F.3d 573, 579 (10th

   Cir. 1999). If a party objects, the Court “shall make a de novo determination of those portions of


                                                      4
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 5 of 11




   the report or specified proposed findings or recommendations to which objection is made.” 28

   U.S.C. § 636(b)(1). The Court may accept, reject, or modify the report and recommendation of the

   magistrate judge in whole or in part. Fed. R. Civ. P. 72(b).

            In reviewing an objection to a social security benefits determination, this Court is limited to

   determining whether the Commissioner has applied the correct legal standards and whether the

   decision is supported by substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th

   Cir. 2005). The Commissioner’s “failure to apply the correct legal standard or to provide this court

   with a sufficient basis to determine that appropriate legal principles have been followed is grounds

   for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005). Reversal is also appropriate

   where the Commissioner fails to support his decision with substantial evidence. A decision is not

   supported by substantial evidence if the decision does not rest on “such relevant evidence as a

   reasonable mind might accept as adequate to support a conclusion.” O’Dell v. Shalala, 44 F.3d 855,

   858 (10th Cir. 1994). “On judicial review, [the Commissioner’s] factual findings . . . ‘shall be

   conclusive’ if supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148,

   1153(2019) (quoting 42 U.S.C. § 405(g)). A court may neither reweigh the evidence nor substitute

   its judgement for that of the Commissioner. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir.

   2008).

                                              III. ANALYSIS

            It is the Commissioner’s burden to demonstrate that alternative work exists in significant

   numbers in the national economy for someone of plaintiff’s RFC, age, education, and work

   experience. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); Dkt. # 16, at 19. “To aid in

   making this determination, the ALJ may rely on an impartial vocational expert to provide testimony


                                                      5
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 6 of 11




   about jobs the applicant can perform despite his or her limitations.” Gutierrez v. Colvin, 844 F.3d

   804, 806–07 (9th Cir. 2016) (citing Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012)); see

   generally Campbell v. Bowen, 822 F.2d 1518 (10th Cir. 1987). The DOT also provides guidance

   in this evaluation by detailing the different requirements for different occupations. Gutierrez, 844

   F.3d at 806–07. “If the [VE’s] opinion that the [claimant] is able to work conflicts with, or seems

   to conflict with, the [DOT], then the ALJ must ask the expert to reconcile the conflict before relying

   on the expert to decide if the claimant is disabled.”         Id. (citing Soc. Sec. Admin., Policy

   Interpretation Ruling: Titles II & XVI: Use of Vocational Expert & Vocational Specialist Evidence,

   & Other Reliable Occupational Information in Disability Decisions, SSR 00-4P, 2000 WL 1898704,

   at *2 (2000) [hereinafter SSR 00-4P]). “When vocational evidence provided by a VE . . . is not

   consistent with information in the DOT, the adjudicator must resolve this conflict before relying on

   the VE . . . evidence to support a determination or decision that the individual is or is not disabled.

   The adjudicator will explain in the determination or decision how he or she resolved the conflict.

   The adjudicator must explain the resolution of the conflict irrespective of how the conflict was

   identified.” SSR 00-4P, 2000 WL 1898704, at *2 (2000).

          In his appeal to the magistrate judge, plaintiff argued that the Commissioner failed to show

   that a sufficient number of jobs exists in the national economy to support a finding of not disabled

   at step five. Specifically, plaintiff stated that there is no stand-alone definition in the DOT for

   “tanning salon attendant,” so the VE’s testimony regarding this definition was not consistent with

   the DOT. Dkt. # 12, at 5-6. Plaintiff argued that, because there was no discussion or testimony

   regarding this issue, or the basis for the 9,500 jobs, that the tanning salon attendant jobs should be

   disregarded in the total number of jobs available in the national economy. Id.


                                                     6
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 7 of 11




          In response, the Commissioner argued that any error was harmless, because even when

   excluding the 9,500 jobs, the remaining 108,000 jobs constitute a significant number of jobs

   available to plaintiff. Dkt. # 16, at 19-20. In her report and recommendation, the magistrate judge

   found that the determination of whether sufficient jobs exist in the national economy is reserved for

   the Commissioner and, as a result, recommended the case be remanded. The Commissioner objected

   to the report and recommendation on the basis that remand for the sole purpose of determining

   whether the lower number constituted a significant error was improper as the determination would

   not likely change upon remand. Dkt. # 17.

          The Court agrees with the recommendation that the case be remanded. First, the Court notes

   that the ALJ erred by failing to reconcile the inconsistency between the VE’s testimony and the

   DOT. The DOT is still the primary publication for use in SSA disability determinations. See

   Occupational          Information         System        Project,       Soc.     Sec.     Admin.,

   https://www.ssa.gov/disabilityresearch/occupational_info_systems.html (last accessed March 16,

   2021); see also Dictionary of Occupational Titles - Fourth Edition, Revised 1991: Status of the

   Dictionary of Occupational Titles; Use In Social Security Disability Adjudications, U.S. Dep’t of

   Labor, https://www.dol.gov/agencies/oalj/topics/libraries/LIBDOT (last accessed March 16, 2021).

   The DOT does not have a stand-alone definition for “tanning salon attendant.” See Hastrich v.

   Comm’r Soc. Sec. Admin., No. 3:13-CV-00882-KI, 2014 WL 5355458, at *10 (D. Or. Oct. 20,

   2014) (noting that the Commissioner concedes “tanning salon attendant is not a job listed in the

   [DOT], and the closest matching job is medium-level work”).1 The DOT also does not have an entry



   1
          This and other unpublished decisions are not precedential, but they are cited herein for their
          persuasive value. See Fed. R. App. 32.1; 10th Cir. R. 32.1.

                                                    7
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 8 of 11




   that corresponds with code 359.567-014. Given the foregoing, the VE’s testimony regarding this

   occupation cannot possibly be consistent with the DOT. Because the ALJ and AC relied on the VE’s

   testimony that these jobs existed (and, further, that they had the exertional and SVP characteristics

   that the VE represented) without any discussion of the fact that the occupation is not mentioned in

   the DOT, is legal error. James S. v. Comm’r, Soc. Sec. Admin., No. 3:18-CV-00394-JO, 2019 WL

   4345662, at *5 (D. Or. Sept. 11, 2019) (“The ALJ erred when he failed to seek a clarification from

   the vocational expert about the tanning salon attendant occupation.”). Without a record on which

   to determine if the ALJ adequately resolved the discrepancy as between the VE’s testimony and the

   DOT, the error cannot be deemed harmless. See Zoslow v. Comm’r of Soc. Sec., 778 F. App’x 762,

   765 (11th Cir. 2019) (discussing Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1356 (11th

   Cir. 2018)).

          It is apparent from the VE’s testimony that he was relying not on the DOT, but on the

   Department of Labor’s (DOL’s) online resource for occupational information: O*Net OnLine

   (“O*Net”).2 Assuming, arguendo, that O*Net is an authoritative source similar to the DOT for use




   2
          Though the DOL states “[t]he DOT was replaced by the O*Net,” SSA determinations are
          specifically carved out of this blanket statement. Dictionary of Occupational Titles - Fourth
          Edition, Revised 1991: Status of the Dictionary of Occupational Titles; Use In Social
          Security Disability Adjudications, U.S. Dep’t of Labor,
          https://www.dol.gov/agencies/oalj/topics/libraries/LIBDOT (last accessed March 16, 2021).
          The DOL goes on to explain that the “Social Security Administration (SSA) is developing
          a new Occupational Information System (OIS), which will replace the DOT as the primary
          source of occupational information for use in the SSA disability adjudication process.” Id.
          (emphasis added). Accordingly, it is apparent that O*Net was not developed to replace the
          DOT with respect to SSA determinations. Id.; see also Occupational Information System
          P r o j e c t ,                    S o c .            S e c .           A d m i n ,
          https://www.ssa.gov/disabilityresearch/occupational_info_systems.html (last accessed March
          16, 2021).

                                                    8
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 9 of 11




   in SSA determinations,3 the ALJ and AC still both failed to conduct the proper analysis regarding

   the O*Net occupation code 359.567-014 (identified by the VE as “tanning salon attendant”), prior

   to relying on his testimony. In his testimony, the VE indicated that the tanning salon attendant

   position was “light duty” with a SVP of 2. Dkt. # 10, at 56. However, O*Net indicates that the

   occupation tanning salon attendant, listed under O*Net code 359.567-014, is grouped with

   occupations that require a SVP range of 4.0 - 6.0 or greater. See Summary Report for: 39-3093.00

   -   Locker   Room,     Coatroom,      and   Dressing     Room     Attendants,    O*Net     Online,

   https://www.onetonline.org/link/summary/39-3093.00 (last accessed March 16, 2021). There is no

   indication that the ALJ considered this discrepancy between the VE’s testimony regarding the

   tanning salon attendant SVP of 2 and the O*Net SVP of 4.0 - 6.0 or more. There is also no record

   that the AC considered this discrepancy. In the absence of any discussion of the discrepancy

   between the VE’s testimony regarding SVP and the O*Net representation indicating a higher SVP

   was required for this position, neither the ALJ nor the AC could rely on the VE’s testimony as the




   3
          Like other district courts, this Court does not find that O*Net has superceded the DOT as the
          approved administrative authority for SSA occupational determinations. See, e.g., Strong
          v. Berryhill, No. 17-CV-1286F, 2019 WL 2442147, at *6 (W.D.N.Y. June 12, 2019)
          (“O*NET does not appear in the Social Security Rulings as an approved source . . .”). But
          see Wennersten v. Colvin, No. 12-CV-783-BBC, 2013 WL 4821474, at *4 (W.D. Wis. Sept.
          10, 2013) (collecting cases for the proposition that O*Net “superseded the DOT as the
          federal government’s primary source of occupational information.” This Court notes that
          those cases either do not address the DOL’s express statement that the OIS “will replace the
          DOT as the primary source of occupational information for use in the SSA disability
          adjudication process” or they actually support the proposition that, in spite of O*Net
          superceding the DOT for use by the DOL, “SSR 00–4p continues to require consistency
          between vocational expert testimony and the DOT.” Ricard v. Astrue, No. 1:09-0008, 2009
          WL 5031317, at *9 (M.D. Tenn. Dec. 14, 2009)).



                                                   9
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 10 of 11




    sole basis for their decisions finding a significant number of jobs exists in the national economy for

    which plaintiff qualifies. SSR 00-4P, 2000 WL 1898704, at *2 (2000).

            Further, the magistrate judge correctly notes that, upon exclusion of the improperly evaluated

    tanning salon attendant position jobs, the determination of numerical significance at step five is not

    a determination for the district court. When evaluating whether the number of jobs is significant an

    ALJ must consider many criteria, including: “the level of claimant’s disability; the reliability of the

    vocational expert’s testimony; the distance claimant is capable of travelling to engage in the assigned

    work; the isolated nature of the jobs; the types and availability of such work, and so on.” Trimiar

    v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992) (quoting Jenkins v. Bowen, 861 F.2d 1083, 1087

    (8th Cir. 1988), and Hall v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988)). “The decision should

    ultimately be left to the [ALJ’s] common sense in weighing the statutory language as applied to a

    particular claimant’s factual situation.” Id.

            Here, the Commissioner asks the Court to overlook the lack of support for the VE’s

    testimony, which was relied upon to conclude that the Commissioner met his burden at step five, and

    instead find that 108,000 jobs is significant as a matter of law. Dkt. # 17. However, as noted in the

    report and recommendation, “the Tenth Circuit has not identified a specific threshold for a

    ‘significant’ number of jobs. Instead, the issue of numerical significance entails many fact-specific

    considerations requiring individualized evaluation.” Dkt. # 16, at 20 (quoting Allen v. Barnhart, 357

    F.3d 1140, 1144 (10th Cir. 2004), and Trimiar, 966 F.2d at 1330). In fact, in Allen v. Barnhart, the

    Tenth Circuit stated that “this court has made it clear that judicial line-drawing in this context is

    inappropriate,” because “the issue of numerical significance entails many fact-specific considerations

    requiring individualized evaluation, and, most importantly, that the evaluation ‘should ultimately be


                                                      10
Case 4:19-cv-00684-CVE-CDL Document 18 Filed in USDC ND/OK on 03/16/21 Page 11 of 11




    left to the ALJ’s common sense in weighing the statutory language as applied to a particular

    claimant’s factual situation.’” 357 F.3d at 1144 (quoting Trimiar, 966 F.2d at 1330). Here, as in that

    case, “[s]uch a determination is precisely what is presently lacking.” Id. This is especially true given

    the absence of any resolution of the conflicts between the VE’s testimony and the DOT, and between

    the VE’s testimony and O*Net, the resource on which he relied.

            IT IS THEREFORE ORDERED that the report and recommendation (Dkt. # 16) is

    accepted, and the Commissioner’s decision denying plaintiff’s claim for disability benefits is

    reversed and remanded. A separate judgment is entered herewith.

            DATED this 16th day of March, 2021.




                                                      11
